WWEGGQE) D\)\ llllll-'lli$ l':iil-ii i)ll 'i"l"/`al"i)':`sJ-_LLT`)\'Qi-`l l':",-u\T-\ 'i r\i '-? \
United States District Court_

SOUTHERN ’ DI STRICT OF TEXAS
MCALLEN D_T_VI S ION

 

 

UNITED STATES OF AMERICA

. v. ' m.,a»ea<;¢-;:M _CRlMlNAL colleLAlNT
et ». , _b.-v'., '”-:=».;.~
Yessenia Yazmin Tanguma PRINCIPAL §:`§§E§g w tamm CaSe Number:
YOB: 1999 4
united states . § 853 2 § 2ng M-18-&(,0,"{q -Nl
,U§%ef@eeft

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about D r 2 1 in _Sj:acL__ COunty, in

the § Southern . District of Texas l defendants(s) did,
(T rack Statutory Language of O]j"ense)

knowing or in reckless disregard of the fact that Matias Lopez-Marin and Ernesto Garcia-Raymundo, nationals
of Mexico, for a total of two (2) undocumented aliens, who had entered the United States in violation of law, did
knowingly transport, or move or attempted to transport said alien in furtherance of such violation of law within
the United States, that is, from a location near Roma, Texas to the point of arrest near Roma, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY

 

I further state that l am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts: ,/ ' .

0n December 24, 2018, a Border Patrol Agent observed three subjects Walking north on a street near Roma,
Texas. This street is commonly used by smugglers due to the short distance from the Rio Grande River.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint ' [X|Yes |:| No
N{,..,,_,L LA\»M (:\Af.t.i A-

ja

 

 

 

 

 

 

 

 

Gerardo Montalvo Senior Patro| Agent
Swom to before me and subscribed in my presence, Printed Name of Complainant
December 26, 2018 - at lllch||en, Texas
Date ' City and State
J Scott Hacker - , U. S. Magistrate Judge "‘L_ /

Name and Tme of Judicfai officer , Wdic' officer

Case 7:19-cr-Q9RHE|-EUCSTATESFW/MK£FD Page 2 of 3

SOUTHERN DlSTR|CT OF TEXAS
McALLEN, TEXAS

ATTACH|V|ENT TO CRlMlNAL COMPLAINT:

mms-H[g¢/? -

RE: Yessenia Yazmin Tanguma

CONT|NUAT|ON:

The Agent observed two of the subjects With muddy clothes which heightened his suspicion of them
just crossing the river due to the area having no rain in the past several days. The Agent approached
the subjects and questioned the subjects as to their citizenship. Two male subjects freely admitted to'
be citizens of Mexico, illegally present in the United States. The third subject was identified as
Yessenia Yazmin Tanguma, a United States Citizen. Tanguma appeared to be extremely nervous and
lied to the Agent multiple times, contradicting her story. After gathering all of the facts, the Agent
believed Tanguma was attempting to smuggle the undocumented aliens into the United States.

All subjects were placed-under arrest and transported to the Border Patrol Station for processing

PRINCIPAL STATEMENT: §
Yessenia Yazmin Tanguma was advised of her Miranda Rights and agreed to provide a sworn
statement without an attorney present.

ln the fleld, Tanguma first told Agents that Matias, one of_ the material witnesses, Was her boyfriend
of five years and claimed that she Was`pregnant. Tanguma then claimed that Matias was her friend
from social media. 7

Tanguma stated she received a phone call from Matias and requested for her to pick him up at a park.
Tanguma stated she left another friend’s party and walked over to the park to pick him up. Tanguma
stated that Matias was With another male subj ect, Whom she didn’t know, and decided to walk them
back to her house to Watch movies.

MATERIAL WITNESS STATEMENTS:
Matias Lopez-Marin and Ernesto Garcia-Raymundo Were read their Miranda Rights and agreed to
provide a sworn statement

Matias, a citizen of Mexico, stated his"friend paid $1,5 00 USD for his smuggling arrangements and
he was supposed to pay an additional $6,000 USD at his final destination. Matias and Ernesto crossed
the river on a raft by foot-guides. The foot-guides instructed them to walk straight north and that an
overweight Woman was going to be waiting for them. Matias stated that as they were Walking north, a
woman told them she Was there to pick them up and instructed them to follow her. Matias heard the
Woman telling someone over the phone that she had already picked them up. Matias stated that he
heard the woman tell Agents that he was her boyfriend to which he admitted to be a false statement
Matias further added he had never met the woman before and that he is in a common-law marriage in
his hometown.

Page 2

'CHS€ 7119'CF'QJNP'1"EBOSIFRTES*i§fsrRieil€t’-:QSUR€FD kF’@\@€ 3 Oi 3
souTHERN DlsTRlcT oF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CR|M|NAL COMPLA|NT:

M-1879} (Q!/H -M'

RE: Yessenia Yazmin Tanguma

coNTmuATloN: b ~

Matias identified Yessenia Yazmin Tanguma, through an official CBP photo lineup, as the woman
who gave them instructions '

Ernesto, a citizen of Mexico, paid $1,500 USD for his smuggling arrangements Ernesto stated two
foot-guides took him and another subject across the river on a raft. Once they reached the United
States riverbank, Ernesto heard the guides talking on the phone with a woman, arranging a location
on where to pick them up. The guides then instructed them to walk north until they met With a woman
who would further guide them into the United States. After walking a short distance from the river, a
woman approached them and told them she Was there to pick them up.

Ernesto identified Yessenia Yazmin Tanguma, through an official CBP photo lineup, as the woman
who Was supposed to help them.

Page 3
` l

